Poland, J.
In the absence of any finding by the commissioner that the payment by Tracy, the committee man, to the ■principal debtor, was fraudulent or collusive, we are not at liberty to infer it. Fraud is always to be proved, not inferred, and if the circumstances in reference to the payment reported by the commissioner afford any such inference, it is one of fact, not of law, evidence merely for the commissioner to weigh, and if they would warrant any conclusion of fraud or collusion between the principal debtor and Tracy, it was a conclusion of fact for the commissioner to make. Whatever effect such finding would have upon the legal rights of the parties, we cannot make it. Treating the payment as made in good faith, and for honest purposes, as we must, the plaintiff stands in the place of the principal debtor, and invested with the same rights against the trustee, that the principal debtor himself possessed, and no greater.
*79Had the principal debtor a valid claim against the district for an amount exceeding ten dollars ? If the district could as against him, set up and rely upon the payment of fifty-seven dollars made by Tracy the committee, it is conceded he had not. The report finds that the fifty-seven dollars was paid by Tracy, and received by Sprout, as payment toward his wages as school teacher under his employment by Tracy for the district. But the plaintiff claims that it was paid by Tracy without any request or authority from the district, and therefore must be regarded as a mere voluntary payment by Tracy, and that he could not therefore have any claim upon the district for a repayment of the money so advanced by him. Admitting this to the full extent, it does not seem clear to us that such payment might not be set up by the district as a defence to any action which Sprout might afterwards bring against them for his wages. There is no evidence of any dissent or repudiation by the district of this payment made on their behalf, and ordinarily, the law presumes the assent of every party to an act done for his benefit or advantage, unless his dissent be ;shown. But we think the act of Tracy in making this payment cannot be regarded as the act of a mere stranger. Fie was the prudential committee, the general official agent of the district; he contracted for the district with Sprout to teach the school, and he was the proper officer to see that means were provided to pay him for his services. If he paid him for services not performed, or before his full service was ended, and Sprout abandoned his contract, without fulfillment, so as not to become entitled to payment, he might incur the hazard of losing what he paid, but if Sprout performed his contract so as to be entitled to his wages, Tracy would be entitled to be reimbursed what he paid him, though to made the payment in advance. The district, it seems, did recognize the payment and assent to it, and repaid the money to Tracy, and though they required him to indemnify them against the plaintiff’s suit, it is none the less an adoption of the payment, as made on their behalf, and must have relation to the time of the payment itself.
The judgment is affirmed.